               Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 1 of 11



 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place Suite 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4

 5   Attorneys for Plaintiff Fabian Johnson

 6                                  UNITED STATES DISTRICT COURT

 7                             NORTHERN DISTRICT OF CALIFORNIA

 8
      FABIAN JOHNSON;                                 CASE NO.: 3:17-cv-05688-SK
 9
                                                      AMENDED COMPLAINT FOR
10           Plaintiffs,                              DAMAGES
11
                                                      1. Violation of Plaintiff’s Fourth
      v.                                              Amendment Rights 42 U.S.C §1983
12
                                                      (Excessive Force)
                                                      2. Negligence
13
                                                      3. Battery
      CITYAND COUNTY OF SAN                           4. Intentional Infliction of Emotional
14    FRANCISCO, et al.                               Distress
15
                                                      DEMAND FOR JURY TRIAL
             Defendants.
16

17
            Plaintiff, demanding a jury trial, brings this action against Defendants CITY OF SAN
18
     FRANCISCO, SHERIFF DEPUTY DEFENDANTS MILLER, CHIU, LAVATORIA, LA
19
     TORRE, BELEN, PYUN, KERRAINE AND DOES SAN FRANCISCO DEPUTIES 1-25,
20   inclusive, for general, consequential, compensatory, punitive and statutory damages, costs and
21   attorneys’ fees resulting from defendants’ unconstitutional and tortious conduct, and as grounds

22   therefore allege as follows:

23
                                                     1
24

25

26
               Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 2 of 11



 1
                                                 I. PARTIES
 2      1. Plaintiff Fabian Johnson, was at all times relevant to this complaint, living in the City of
 3   San Francisco, which is located within the Northern District of California.

 4
        2. Defendant CITY OF SAN FRANCISCO is a legal entity established under the laws of
 5
     the state of California with all the powers specified and necessarily implied by the Constitution
 6
     and laws of the State of California. SAN FRANCISCO is a municipality located within the
 7
     Northern District of California.
 8

 9      3. Defendant San Francisco Sheriff’s Deputy La Torre was at all times relevant to this

10   complaint employed by the City of San Francisco when he engaged in the acts leading to the

11   Plaintiff’s injuries. This Defendant is being sued in his official and individual capacity.

12
        4. Defendant San Francisco Sheriff’s Deputy Lavatoria was at all times relevant to this
13
     complaint employed by the City of San Francisco when he engaged in the acts leading to the
14
     Plaintiff’s injuries. This Defendant is being sued in his official and individual capacity.
15
        5. Defendant San Francisco Sheriff’s Deputy Kerraine was at all times relevant to this
16
     complaint employed by the City of San Francisco when he engaged in the acts leading to the
17
     Plaintiff’s injuries. This Defendant is being sued in his official and individual capacity.
18

19      6. Defendant San Francisco Sheriff’s Deputy Miller was at all times relevant to this

20   complaint employed by the City of San Francisco when he engaged in the acts leading to the

21   Plaintiff’s injuries. This Defendant is being sued in his official and individual capacity.

22

23
                                                       2
24

25

26
               Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 3 of 11



 1      7. Defendant San Francisco Sheriff’s Deputy Chiu was at all times relevant to this

 2   complaint employed by the City of San Francisco when he engaged in the acts leading to the
 3
     Plaintiff’s injuries. This Defendant is being sued in his official and individual capacity.
 4
        8. Defendant San Francisco Sheriff’s Deputy Pyun was at all times relevant to this
 5
     complaint employed by the City of San Francisco when he engaged in the acts leading to the
 6
     Plaintiff’s injuries. This Defendant is being sued in his official and individual capacity.
 7
        9. Defendant San Francisco Sheriff’s Deputy Belen was at all times relevant to this
 8

 9   complaint employed by the City of San Francisco when he engaged in the acts leading to the

10   Plaintiff’s injuries. This Defendant is being sued in his official and individual capacity.

11
        10. Defendant Doe San Francisco Sheriff Deputies were employed by the City of San
12   Francisco at the time of the incident, whose identities and capacities are unknown at this time to
13   the Plaintiff. These Doe Officers are being sued in both their individual and official capacities.

14      11. All defendants acted under the color of law as it pertains to this complaint.

15
                                    II. JURISDICTION AND VENUE
16
        12. This action is brought pursuant to 42 U.S.C. §§ 1983, 1988 and 12132 and the Fourth
17
     Amendment to the United States Constitution, made applicable to Defendants through the
18
     Fourteenth Amendment to the United States Constitution. This Court has jurisdiction over
19   plaintiffs’ claims under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a). This Court has further
20   jurisdiction over plaintiffs’ state law claims under 28 U.S.C. § 1367 as those claims form part of

21   the same case and controversy under Article III of the United States Constitution.

22

23
                                                       3
24

25

26
               Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 4 of 11



 1
        13. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the events giving rise
 2   to this action occurred in the Northern District.
 3                                     III. STATEMENT OF FACTS

 4
        14. On July 9, 2017, while the Plaintiff was being housed in the San Francisco
 5
     County Jail CJ5, he was ordered by the Defendants to perform a strip search inside his cell.
 6
        15. After the Plaintiff was completely naked, the Defendants began grabbing the
 7
     Plaintiff in a rough manner and slammed him onto the ground.
 8
        16. The Defendants then bent the Plaintiff’s arms beyond their range of motion,
 9
     causing him extreme pain and placed him in tight fitting handcuffs and ankle shackles. The metal
10
     from the cuffs and the shackles were forcefully pressed into the Plaintiff’s wrists and ankles and
11
     cut into his skin, hurting his bones.
12
        17. The Defendants then placed the Plaintiff’s head down to the ground and placed
13
     their knees hard against the Plaintiff’s face and neck.
14
        18. During this time, the Plaintiff asked Defendants “why are you doing this to me” I
15
     am not doing anything to be treated like this”
16
        19. The Plaintiff was then told by the Defendants to “shut the fuck up, or its going to
17
     get worse.”
18

19

20

21

22

23
                                                         4
24

25

26
               Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 5 of 11



 1       20. During this assault, the Plaintiff clearly and heard Defendant La Torre state “ I

 2   don’t care if you guys break his fucking arm.”

 3       21. The Defendants then dragged the Plaintiff across the carpet in the dayroom of the

 4   jail pod that he was located in, causing him to suffer severe rug burns on his legs and his arm.

 5       22. The Defendants then lifted the Plaintiff off of the ground and forced him to walk

 6   backwards with his head bent down to waste level, with at least four of the Defendants grabbing

 7   the Plaintiff in violent manner.

 8       23. The Defendants then took the Plaintiff to a “safety cell.” While being taken to the

 9   “safety cell” the Defendants issued the threatening statement “wait until we get you in the safety

10   cell.”

11       24. Once the Plaintiff and the Defendants arrived at the “safety cell” the Plaintiff was

12   ordered by the Defendants to wake inside the “safety cell” and face a corner and to get on his

13   knees. The Plaintiff complied with these orders.

14       25. The Plaintiff turned his slightly to try to plead the Defendants not to harm him. At

15   that moment Defendant Miller grabbed the back of the Plaintiff’s head and slammed his face into

16   the wall with extreme force.

17       26. After slamming the Plaintiff’s head into wall, Defendant Miller stated “keep your

18   fuck face straight” “If you move your head again, you will get fucked up in here, do you

19   understand.”

20       27. The Plaintiff’s legs were then pulled from under him causing him to hit his face

21   and chest onto the ground because he was shacked and cuffed, preventing him from breaking his

22   fall.

23
                                                        5
24

25

26
               Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 6 of 11



 1      28. At that moment, the Defendants proceeded to knee and kick the Plaintiff multiple

 2   times and stomped on the Plaintiff multiple times. Also, during this time, the Plaintiff’s arms and

 3   neck were being bent and twisted in a violent manner.

 4      29. The Plaintiff then attempted to plead with the Defendants to stop hurting him and

 5   the Defendants told him to shut the fuck up or the beating would continue longer.

 6      30. The Plaintiff then observed Defendant Pyun observing him being beaten by the

 7   other Defendants and that Defendant Pyun stated “just be quiet, don’t say anything else. I am

 8   trying to help you.”

 9      31. The Plaintiff told Defendant Pyun that he was not trying to help him, because if

10   he was, he would intervene to stop the other Defendants from beating him.

11      32. Right at that moment, one of the Defendants pinned the Plaintiff’s head to the

12   ground and began punching him in his face multiple times and then this Defendant started

13   striking the Plaintiff’s head with a “hammer fist” strike multiple times.

14      33. After getting hit at least twenty times in this manner, one of the Defendants

15   informed the Plaintiff that they were now going to un handcuff him and when they did, for the

16   Plaintiff to put his hands on his head and face the wall until the Defendants were completely out

17   of the “safety cell” and the door was locked.

18      34. The Defendants informed the Plaintiff that if he deviated from these instructions

19   in the slightest, that were going to fuck him up even worse.

20      35. As a result of the beating, the Plaintiff felt extreme pain in his face, head, neck,

21   ears, back, wrists, knees and ankles.

22

23
                                                       6
24

25

26
               Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 7 of 11



 1       36. Plaintiff filed a timely government claim against the City of San Francisco pursuant to

 2   California Government Code §910, et seq. Plaintiff’s claims were subsequently rejected by the

 3   City of San Francisco.
 4
                                          IV. CAUSES OF ACTION
 5
                                                FIRST CLAIM
 6   (Violation of Plaintiff’s Fourth Amendment Rights 42 U.S.C §1983 (Excessive Force – As to
 7                                              All Defendants)

 8
        37. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as
 9
     fully set forth herein.
10
        38. That the named Defendants and Does 1-25, acting under color of law, used unreasonable
11
     and excessive force by deliberately and intentionally causing the Plaintiff to suffer extreme
12
     injuries. (i) Plaintiff had not committed any crime; (ii) Plaintiff was unarmed; (iii) Plaintiff was
13
     handcuffed and shackled and did not pose any threat to defendant officers or bystanders; (iv)
14
     Defendants knew or should have known, that the Plaintiff could be harmed with the use of too
15
     much force and (v) other alternative methods were available to effectuate a seizure.
16
        39. Such actions were in conscious and reckless disregard of the risk of injury and under the
17
     circumstances, there was no objectively reasonable basis for the defendants’ actions.
18
        40. As a direct result of the named DEFENDANTS’ actions and inactions, Plaintiff’s
19
     constitutional rights were violated, resulting in Plaintiff’s injuries.
20

21

22

23
                                                        7
24

25

26
                 Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 8 of 11



 1      41. The conduct of Defendants as alleged, was intended to cause injury to Plaintiff and was

 2   done in conscious disregard of Plaintiff’s rights and safety and thus constitutes malice. In

 3   addition, by their conduct, Defendants subjected Plaintiff to cruel and unjust hardship in
 4   conscious disregard of his civil rights, thus constituting oppression.
 5      42. Because the above acts were performed in a malicious, and/or oppressive manner, Plaintiff
 6   is entitled to recover punitive damages from the named Defendants in an amount according to
 7   proof.
 8
                                              SECOND CLAIM
 9
                       (Negligence – As to the named Defendants and DOES 1-25)
10
         43. By virtue of the foregoing, Defendants owed Plaintiff a duty of due care not to cause the
11
     Plaintiff to suffer injuries and that this duty was breached by the Defendants’ negligence and
12
     failure to exercise due care in their handling of the Plaintiff.
13

14       44. As a direct and proximate cause of the aforementioned acts of Defendants, Plaintiff was

     injured as set forth above and is entitled to compensatory damages according to proof at the time
15

16   of trial.

17       45. Defendants are liable for all injuries caused by his acts, to the same extent as a private

18   person pursuant to California Government Code Section 820(a).

19       46. Defendants as public employees are not exonerated or immune from liability for

20   negligence for causing the Plaintiff to suffer harm pursuant to California Government Code

21   Section 820.8.

22

23
                                                        8
24

25

26
               Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 9 of 11



 1       47. Because the named Defendants were acting as employees of SAN FRANCISCO at the

 2   time of the incident, and because they were acting within the scope and course of their

 3   employment and under the direct control and supervision of SAN FRANCISCO, SAN

 4   FRANCISCO is liable to the Plaintiff for negligence pursuant to California Government Code

 5   §815.2.

 6                                            THIRD CLAIM
 7                (Battery – As to Named Defendants, San Francisco and DOES 1-25)
 8
        48. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as
 9
     fully set forth herein.
10
        49. That the named Defendants and Does 1-25, acting under color of law, used unreasonable
11
     and excessive force by deliberately and intentionally causing the Plaintiff to suffer extreme
12
     injuries. (i) Plaintiff had not committed any crime; (ii) Plaintiff was unarmed; (iii) Plaintiff was
13
     handcuffed and shackled and did not pose any threat to defendant officers or bystanders; (iv)
14
     Defendants knew or should have known, that the Plaintiff could be harmed with the use of too
15
     much force and (v) other alternative methods were available to effectuate a seizure.
16
        50. Defendants are liable for all injuries caused by their acts, to the same extent as a private
17
     person pursuant to California Government Code Section 820(a).
18
        51. Defendants as public employees are not exonerated or immune from liability for Battery
19
     for causing the Plaintiff to suffer harm pursuant to California Government Code Section 820.8.
20
        52. Because the named Defendants were acting as employees of SAN FRANCISCO at the
21
     time of the incident, and because they were acting within the scope and course of their
22
     employment and under the direct control and supervision of SAN FRANCISCO, SAN
23
                                                       9
24

25

26
               Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 10 of 11



 1   FRANCISCO is liable to the Plaintiff for Battery pursuant to California Government Code

 2   §815.2.

 3
        53. Defendants’ conduct as described above was willful, malicious, oppressive, knowing, and
 4
     intentional; accordingly, Plaintiff seeks an award of punitive and exemplary damages in an
 5   amount according to proof for damages caused by Defendants’ conduct.
 6                                            FOUTH CLAIM

 7   (Intentional Infliction of Emotional Distress – As to Named Defendants, San Francisco and

 8                                              DOES 1-25)
        54. Based on the following it is alleged that Defendant Officers are also liable to the Plaintiff
 9
     for Intentional Infliction of Emotional Distress.
10
        55. That Defendants deliberately and intentionally engaged in acts that caused the Plaintiff to
11
     suffer extreme physical injuries.
12
        56. That these acts were extreme and outrageous;
13
        57. That with these acts, Defendants intended to cause the Plaintiff severe emotional distress;
14
        58. Defendant Deputies are liable for all injuries caused by their acts, to the same extent as a
15
     private person pursuant to California Government Code Section 820(a).
16
        59. Defendants as a public employees are not exonerated or immune from liability for
17
     Intentional Infliction of Emotional Distress for causing the Plaintiff to suffer harm pursuant to
18
     California Government Code Section 820.8.
19
        60. Because the named Defendants were acting as employees of SAN FRANCISCO at the
20
     time of the incident, and because they were acting within the scope and course of their
21
     employment and under the direct control and supervision of SAN FRANCISCO, SAN
22

23
                                                         10
24

25

26
                Case 3:17-cv-05688-SK Document 47 Filed 03/25/19 Page 11 of 11



 1   FRANCISCO is liable to the Plaintiff for Intentional Infliction of Emotional Distress pursuant to

 2   California Government Code §815.2.

 3      61. Defendants and DOES 1-25’s conduct as described above was willful, malicious,
 4
     oppressive, knowing, and intentional; accordingly, Plaintiff seeks an award of punitive and
 5
     exemplary damages in an amount according to proof for damages caused by Defendants’
 6
     conduct.
 7

 8                                      V. PRAYER FOR RELIEF

     Plaintiffs pray for judgment against defendants as follows:
 9
        1. For compensatory damages and other special damages according to proof;
10
        2. For general damages according to proof;
11
        3. For punitive damages against all individual defendants according to proof;
12      4. The prejudgment interest at the legal rate according to proof;
13      5. For costs and reasonable attorneys’ fees as provided by law; and

14      6. For such other relief as the Court may deem fit and proper.
                                             VI. JURY DEMAND
15
          Plaintiffs demand a jury trial in this action.
16

17                                                         LAW OFFICE OF STANLEY GOFF

18   Dated: March 25, 2019                                 _____/s/ STANLEY GOFF______________
                                                           STANLEY GOFF
19                                                         Attorney for Plaintiff
                                                           Fabian Johnson
20

21

22

23
                                                      11
24

25

26
